PER CURIAM.
We grant certiorari, quash the circuit court’s February 17, 2015 opinion on rehearing and remand to the circuit court for *589further proceedings. See Mercury Ins. Co. of Fla. v. Emergency Physicians of Cent. Fla., 182 So.3d 661 (Fla. 5th DCA 2015) (“The plain language of [the relevant statutes is] ... not in conflict and provides that, where an emergency service provider submits its claims within .the 30-day reserve period provided in section 627.736(4)(c), those claims will be prioritized for payment; however, any such payment will be subject to any deductibles that exist in the insurance contract between the insured and the insurer. Under these circumstances it was a departure from the essential requirements of the law for the circuit court to affirm the county court’s order.”).
PETITION GRANTED; OPINION QUASHED; CAUSE REMANDED. '
LAWSON, C.J., ORFINGER and ’. WALLIS, JJ., concur.